TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00115-CV






In re Southwestern Bell Telephone Company and Southwestern Bell Communications


Services, Inc., d/b/a Southwestern Bell Long Distance






ORIGINAL PROCEEDING FROM TRAVIS COUNTY






PER CURIAM


	On March 15, 2001, relators Southwestern Bell Telephone Company and
Southwestern Bell Communications Services, Inc., d/b/a Southwestern Bell Long Distance, filed
an application for a writ of injunction and an emergency motion for temporary relief.  The real
parties in interest, the Public Utility Commission of Texas and AT&T Communications of Texas,
L.P., filed responses.  After considering the application, motion and the real parties in interests'
responses, we overrule the relators' emergency motion for temporary relief and deny the
application for a writ of injunction.


Before Chief Justice Aboussie, Justices Patterson and Dally*

Filed:   March 16, 2001

Do Not Publish




*	Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1998).